Title: [To Thomas Jefferson from Theodorick Bland, 17 December 1780]
From: Bland, Theodorick
To: Jefferson, Thomas


[Philadelphia, 17 Dec. 1780. Burnett, Letters of Members, v, No. 537, note 5, quotes from a letter of this date written by Theodorick Bland to TJ introducing “the Marquis de La Valle and the Count de Guistine,” who had been introduced to Bland by La Luzerne and Lafayette. Burnett’s source was a “Copy, from the original, in possession of the Carnegie Institution [of Washington],” but neither the original nor the copy has been located. See, however, La Luzerne’s two letters to TJ, 18 Dec., introducing these two French officers, Laval and Custine.]
